Citation Nr: 0006640	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-27 026	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an increased evaulation for residuals of a 
compression fractures of the fourth and fifth vertebrae of 
the lumbar spine (L4 and5) with degenerative arthritis of the 
lumbosacral spine in excess of 20 percent prior to August 24, 
1995.

3.  Entitlement to an increased evaluation for residuals of a 
compression fractures of L4 and 5 with degenerative arthritis 
of the lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1956 to March 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO).  In a February 1991 rating 
decision, the RO denied the claim for an increased evaluation 
for the veteran's disability of his lumbar spine and 
continued the 20 percent evaluation effective October 1990 
under Diagnostic Codes 5285-5293.  The RO noted that evidence 
was insufficient to evaluation prior to such date due to 
abandonment by the veteran from June 1979 to October 1990.  
In the June 1992 rating decision being appealed, the RO 
denied service connection for a right shoulder disorder and 
continued the veteran's 20 percent evaluation for his lumbar 
spine disability.  

Due to the veteran's relocation from Georgia to Florida, the 
claims folder was transferred from the Atlanta RO to the St. 
Petersburg, Florida RO in August 1995.
In a May 1996 rating decision, the St. Petersburg RO 
increased the veteran's evaluation for residuals of a 
compression fracture of the fourth and fifth vertebrae of the 
lumbar spine with degenerative arthritis of the lumbosacral 
spine from 20 percent to 40 percent effective August 24, 1995 
under Diagnostic Codes 5292-5293.  Thus, the issues before 
the Board include entitlement to an increased evaluation in 
excess of 20 percent prior to August 24, 1995 and entitlement 
to an increased evaluation in excess of 40 percent subsequent 
to August 24, 1995.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  These issues are the subject of the attached 
REMAND.  

The veteran had requested and was scheduled to appear before 
a Member of the Board at a hearing at the RO in December 
1999; however, the veteran canceled his hearing in November 
1999 and requested that the case be sent to the Board.


FINDING OF FACT

Competent evidence of a diagnosis of a right shoulder 
disorder is not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right 
shoulder disorder.  It is necessary to determine if he has 
submitted a well grounded claim.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).
 
In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).
 
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The Board notes that the veteran does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

The veteran contends that while on board a ship in 1968 
during Hurricane Camille, he injured his right arm which 
caused temporary paralysis.  He reported that he was 
transferred to the U. S. Public Health Hospital for treatment 
and subsequently to a hospital in Mobile, Alabama.  The 
veteran maintains that he continued to experience problems 
with his right shoulder.

Service medical records do not contain any complaints, 
findings, or diagnoses of an injury of the right shoulder, or 
arthritis resulting from such during the veteran's active 
service.  However, a May 1970 hospital narrative summary from 
the U.S. Public Health Service Hospital in New Orleans, 
Louisiana, shows that the veteran was admitted for evaluation 
of his right knee, right arm, and hearing loss.   It was 
noted that the veteran had suffered a 440-volt electrical 
shock in 1969 while on board ship and was thrown 10 feet.  He 
was hospitalized overnight and sent home.  Thereafter, he 
began frequently dropping things from his right hand and 
complained of weakness in his right arm.  On evaluation of 
the upper extremities, no motor deficits, sensory deficits, 
or atrophy to circumferentail measurement was found.  
Strength was excellent and equal bilaterally.  A neurological 
examination was within normal limits; however, it was noted 
that the neurologist opined that the veteran may have a 
residual left cerebral dysfunction secondary to the 
electrical shock.  At his August 1977 retirement examination, 
the evaluation of the upper extremities was normal.  

An August 1995 VA medical record reflects that the veteran 
complained of multiple arthralgia/myalgias including chronic 
right shoulder pain.  There was no diagnosis of a right 
shoulder disorder.  

In the instant case, while the veteran is considered 
competent to report that on which he has personal knowledge, 
that is, what comes to him through his senses, Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), he cannot meet the burden 
imposed by section 5107(a) merely by presenting lay 
statements as to the existence of a disorder and a 
relationship between that disorder and service, additional 
objective evidence, whether medical or non-medical, is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-144 (1992).  As the veteran has not submitted any 
competent medical evidence of a diagnosis of right shoulder 
disorder, the Board must deny the claim as not well grounded.  
See Caluza, 7 Vet. App. at 505.

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.  


ORDER

Evidence of a well grounded claim having not been submitted, 
service connection for a right shoulder disorder is denied. 

REMAND

The Board observes that the most recent VA examination of the 
veteran's service-connected residuals of compression 
fractures of L4 and 5 with degenerative arthritis of the 
lumbosacral spine was in February 1996, over 4 years ago.  
Moreover, it appears that the veteran has been followed at a 
VA facility in Florida.  However, the most recent treatment 
record is dated in August 1995.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination as well as to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should obtain relevant copies of VA medical 
records pertaining to treatment of the veteran after 
August 1995 for incorporation in the record. 

2.  The RO should schedule the veteran for VA 
orthopedic examination.  The orthopedic examination 
report should provide the range of motion of the 
lumbar spine and evaluate the veteran's lumbar spine 
disability in compliance with the criteria set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
claims folder and a copy of this remand should be made 
available to the examiner. 

3.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action. 38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). 

4.  The General Counsel, in representing VA before the 
Court, has noted that the regional office has duties.  
Pursuant to 38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to report for 
examination, the claim will be denied.  However, the 
Secretary must show a lack of good cause for failing 
to report.  Further, VA has a duty to fully inform the 
veteran of the consequences of the failure to undergo 
the scheduled examination.  The regional office must 
comply with all notification requirements regarding 
the duty to report and the failure to report for 
examination.  This remand serves as notification of 
the regulation.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

